         Case 1:21-cv-10761-NMG Document 17 Filed 07/20/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


                                   )
 AMERICAN CIVIL LIBERTIES UNION OF )
 MASSACHUSETTS, INC. and AMERICAN )
 OVERSIGHT,                        )
                                   )
                    Plaintiffs,    )                  Civil Action No. 21-10761-NMG
                                   )
                 v.                )
                                   )
 U.S. IMMIGRATION AND CUSTOMS      )
 ENFORCEMENT,                      )
                                   )
                    Defendant.     )
                                   )

              CERTIFICATION BY PLAINTIFF AMERICAN OVERSIGHT
                       PURSUANT TO LOCAL RULE 16.1

       Pursuant to Local Rule 16.1(d)(3), Plaintiff American Oversight confirms that American

Oversight and its counsel have conferred with a view to establishing a budget for the costs of

conducting the full course and various alternative courses of the litigation and to consider the

resolution of the litigation through the use of alternative dispute resolution programs such as

those outlined in Local Rule 16.4.

 Dated: July 20, 2021

 Counsel for Plaintiff American Oversight,         Plaintiff,

  /s/ Katherine M. Anthony                         /s/
 Katherine M. Anthony (BBO #685150)                Austin R. Evers
 AMERICAN OVERSIGHT                                Executive Director
 1030 15th Street NW, B255                         AMERICAN OVERSIGHT
 Washington, District of Columbia 20005            1030 15th Street NW, B255
 (202) 897-3918                                    Washington, District of Columbia 20005
 katherine.anthony@americanoversight.org
         Case 1:21-cv-10761-NMG Document 17 Filed 07/20/21 Page 2 of 2




                                      Certificate of Service

       I hereby certify that this document will be served on all registered participants through
the Court’s CM/ECF system.

July 20, 2021                                        /s/ Katherine M. Anthony
